DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.
Claim Objections
Claims 1, 5, 16, and 18 are objected to because of the following informalities:  
Regarding claim 1, in lines 4-5, replace “the device” with --a device--.
Regarding claim 5, in line 1, replace “a device” with --the device-- since claim 1 already recited the device--.
Regarding claim 16, in line 2, replace “a device” with --the device-- since claim 1 already recited the device--.
Regarding claim 18, in line 2, replace “a device” with --the device-- since claim 1 already recited the device--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25, 27, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/513,269 in view of Nagarajan et al (US 2010/0153581 A1).  Claims 1-18 of copending Application No. 16/513,269 disclose a system for directing device data from a controller to a server.  Claims 1-18 of copending Application No. 16/513,269 do not explicitly disclose that the controller determining a server based on metadata of the device.  Nagarajan discloses that the server 210 selecting a destination network device 100 for routing the document 250 based on metadata received from the device attaching to the computer terminal 240 for sending the document (24th paragraph and Fig. 2).  Tt would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-18 of copending Application No. 16/513,269 to include selecting a server based on metadata, as suggested by Nagarajan, to expedite the requested service.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 14-16, 21-23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al (US 2015/0254193 A1) in view of Nagarajan et al (US 2010/0153581 A1).
Regarding claim 1, Priest discloses a system (Fig. 8) comprising: 
a node having a unique identifier (Fig. 7, host mode usb-x 700 includes a network address 716); 
a controller (Fig. 8, device mode usb-x 804 a); and 
a least one server (Fig. 8, usb host a 802a), wherein the node is configured to receive device data when the device connects to the node, couple the unique identifier to the device data and send the coupled unique identifier and device data to the controller and the controller is configured to receive the device information from the node (52nd – 54th paragraphs, usb data received at the host mode usb-x device from usb peripheral device may be packetized.  The data packets include host mode usb-x ip address.  The network data packets are routed through network from host mode usb x device to device mode usb-x device) and determine a server to which the device data is to be directed (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration, illustrated in Fig. 18 and 150th-151st paragraphs) based on the device data (144th paragraph, device mode usb-x may identify the type of peripheral HID based on identifiers of the incoming network data packets and reconstruct signals associated with the type of peripheral HID identified when transmitting the signals to the USB host 802.  As illustrated in Fig. 18 of Priest, the destination USB hosts are selected based on the type of data of peripheral devices.  Therefore, usb-x804 may determine the correct destination USB host for routing based on the type of data of peripheral devices).
Priest does not explicitly disclose determining a server based on device metadata.  Nagarajan discloses that the server 210 selecting a destination network device 100 for routing the document 250 based on metadata received from the device attaching to the computer terminal 240 for sending the document (24th paragraph and Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a destination according to metadata in Priest’s system, as suggested by Nagarajan, to expedite the requested service.

Regarding claim 2, Priest discloses that wherein the node is further configured to couple the device data with a unique server identification and send the coupled device data and unique server identification to a network (53rd paragraph, the network destination address included in the generated data packets may be the address of the device mode usb-x).

Regarding claim 3, Priest discloses that wherein the controller receives the coupled device data and unique server identification from the network (54th paragraph, device mode usb-x receives network data packets through a network).

Regarding claim 4, Priest discloses that wherein the network transfers the coupled device data and the unique server identification to the server associated with the unique server identification (Fig. 8, usb-x 804a receives incoming data packets and forwards the usb data to usb host 802a).

Regarding claim 11, Priest discloses that wherein at least one of the node, the controller, a tunnel service, and the at least one server is configured to at least one of override data requests, block data requests, and process data requests using one of a preset protocol (Fig. 18) and data route (Fig. 8, data routes connecting host mode usb-x to device mode usb-x).

Regarding claim 14, Priest discloses a network between the node and the controller (Fig. 8, network 201 connecting host mode usb-x to device mode usb-x).

Regarding claim 15, Priest discloses that wherein the data from the node flows through a network and to the controller (Fig. 8, network data packets flow through network 201 to reach the device mode usb-x).

Regarding claim 16, Priest discloses that wherein the controller is configured to determine a device based on the device data (144th paragraph, device mode usb-x may identify the type of peripheral HID based on incoming data packets).


Regarding claim 21, Priest discloses that the controller is configured to determine which server among the plurality of servers the device data is to be directed based on device data (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration) and user specific rules (Fig. 18, user selections).

Regarding claim 22, Priest discloses that wherein the at least one server is a plurality of servers (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices) and the controller is configured to receive the device data from the node and determine which server among the plurality of servers the device data is to be directed (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration) based on user specific rules (Fig. 18, user selections).

Regarding claim 23, Priest discloses that wherein the at least one server is a plurality of servers (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices) and the controller is configured to receive the device data from the node and determine which server among the plurality of servers the device data is to be directed (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration) based on specific rules encoded on the server (Fig. 18, server storing specific data).
Regarding claims 27 and 28, Priest discloses selecting destination USB hosts bases on the type of data of peripheral devices (Fig. 18).  Priest does not explicitly disclose that the metadata includes information allowing the controller to identify the nature of the device and the metadata includes information other than a source address of the device.  Nagarajan discloses that the server 210 selecting a destination network device 100 for routing the document 250 based on metadata received from the device attaching to the computer terminal 240 for sending the document 250 (24th paragraph and Fig. 2.  Herein, the metadata identifies the document as a document of a printer ).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include metadata in Priest’s system, as suggested by Nagarajan, to identify the device for initiating the service.


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Priest and Nagarajan further in view of Morris (US Pub 2011/0098000 A1).
Regarding claims 5 and 6, Priest discloses that the device data is associated with the device (Fig. 21, block 2102).  Priest does not disclose that wherein the device is connected to the node wirelessly and/or the node receives Bluetooth signal from the device.  Morris discloses a peripheral device connecting to the computer wirelessly via Bluetooth (Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include Bluetooth usb transmissions in Priest’s system, as suggested by Morris, to eliminate physical cable connections.

Regarding claim 7, Priest discloses that wherein the device is a usb device (Fig. 8, usb device A).

Regarding claim 8, Priest discloses that wherein the usb device sends device identifying information to the node (Fig. 8, usb device A, usb device B, and usb device C information must inform host mode usb-x 814a its identification).

Regarding claim 9, Priest discloses that wherein the device is connected to the node via an Ethernet cable (165th paragraph, Ethernet links are utilized).

Regarding claim 10, Priest discloses that wherein the device is a usb device (Fig. 8, usb device A).

 Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Priest and Nagarajan further in view of Mo et al (US 2018/0351785 A1).
Regarding claims 12 and 13, Priest discloses that the host mode usb-x transmitting polling messages to its peripheral devices (10th paragraph).  Priest does not disclose that wherein the controller is configured to query the device using one of a first protocol and data route and/or the controller is configured to query the device using one of a second protocol and data route if the device fails to respond to a said query within a predetermined time period.  Mo discloses transmitting a query packet and transmitting a trigger packet using non-access stratum protocol when no response is received from the transmitted UDP query packet (6th paragraph and Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a second protocol for transmission of query packet in Priest’s system after the first query, as suggested by Mo, to overcome defective connection.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Priest and Nagarajan further in view of Chu et al (US Pub 2016/0028685 A1).
Regarding claim 17, Priest discloses the network address of the Device Mode USB-X 804a coupled to host A 802a is programmed into the Host Mode USB-X device's (98th paragraph).  Priest does not disclose that wherein the controller is configured to send a unique server identification to the node.  Chu discloses that once server 112 is configured with the IP address received from system controller 114, server 112 can advertise its IP address to other network devices (22nd paragraph).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include address advertising in Priest’s system, to introduce a node for a new connection and/or path in the network.

Regarding claim 18, Priest discloses that wherein the controller is configured to determine a device based on the device data (144th paragraph, device mode usb-x may identify the type of peripheral HID based on incoming data packets).  Pries does not disclose that wherein the controller is configured to send a unique server identification to the node.  Chu discloses that once server 112 is configured with the IP address received from system controller 114, server 112 can advertise its IP address to other network devices (22nd paragraph).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include address advertising in Priest’s system, to introduce a node for a new connection and/or path in the network.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Priest in view of Nagarajan.
Regarding claim 19, Priest discloses a system comprising:
at least one device (Fig. 8, usb device 822);
at least one node connected to the at least one device (Fig. 8, host mode usb-x 814 connected to usb device 822), the node being configured to package data from the at least one device (52nd – 54th paragraphs, usb data received at the host mode usb-x device from usb peripheral device may be packetized.  The data packets include host mode usb-x ip address.  The network data packets are routed through network from host mode usb x device to device mode usb-x device); 
a controller configured to receive the packaged data from the at least one node (Fig. 8, switch 805); and
at least one server configured to receive the packaged data from the controller and unpack the packaged data (Fig. 8, device mode usb-x receives and reconstructs network data packets) and determine a server to which the unpacked data is to be directed (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration, illustrated in Fig. 18 and 150th-151st paragraphs) based on data from at least one device (144th paragraph, device mode usb-x may identify the type of peripheral HID based on identifiers of the incoming network data packets and reconstruct signals associated with the type of peripheral HID identified when transmitting the signals to the USB host 802 and as illustrated in Fig. 18 of Priest, the destination USB hosts are selected based on the type of data of peripheral devices.  Therefore, usb-x804 may determine the correct destination USB host for routing based on the type of data of peripheral devices).
Priest does not disclose a sensor.  However, sensor for collecting data is known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a sensor in Priest’s system, to collect information for network management.
Priest does not explicitly disclose determining a server based on metadata.  Nagarajan discloses that the server 210 selecting a destination network device 100 for routing the documents based on metadata received from the device attaching to the computer terminal 240 (24th paragraph and Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a destination according to metadata in Priest’s system, as suggested by Nagarajan, to expedite the requested service.

Regarding claim 20, Priest discloses that wherein at least one server is configured to unpack the packaged data (Fig. 8, device mode usb-x receives and reconstructs network data packets).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Priest and Nagarajan further in view of Allen et al (US 2017/0171291 A1).
Regarding claim 24, Priest discloses a plurality of devices configured to generate device data (Fig. 8, USB devices 822), wherein the node is among a plurality of nodes connected to the plurality of devices and each node of the plurality of nodes has a unique identifier (Fig. 7, host mode usb-x includes a network address 716) and is configured to couple their unique identifier with data generated by its connected device and send the coupled unique identifier and device data to the controller (52nd – 54th paragraphs, usb data received at the host mode usb-x device from usb peripheral device may be packetized.  The data packets include host mode usb-x ip address.  The network data packets are routed through network from host mode usb x device to device mode usb-x device), the at least one server is a plurality of servers (Fig. 8, device mode usb-x 804s) and the controller is configured to determine which server among the plurality of servers the device data is to be directed (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration, illustrated in Fig. 18).  Priest does not disclose that the server to which the device data is sent is configured to send the data to a second server based on specific rules encoded on the server to which the device data was sent.  Allen discloses sending content request from a local server to a service server based on tagged rules (Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the feature for forwarding content request from one server to another in Priest’s system, as suggested by Allen, to satisfy and/or accommodate content request.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Priest and Nagarajan further in view of Allen further in view of Godfrey.
Regarding claim 25, Priest discloses a plurality of devices configured to generate device data (Fig. 8, USB devices 822), wherein the node is among a plurality of nodes connected to the plurality of devices and each node of the plurality of nodes has a unique identifier (Fig. 7, host mode usb-x includes a network address 716) and is configured to couple their unique identifier with data generated by its connected device and send the coupled unique identifier and device data to the controller (52nd – 54th paragraphs, usb data received at the host mode usb-x device from usb peripheral device may be packetized.  The data packets include host mode usb-x ip address.  The network data packets are routed through network from host mode usb x device to device mode usb-x device), the at least one server is a plurality of servers (Fig. 8, device mode usb-x 804s) and the controller is configured to determine which server among the plurality of servers the device data is to be directed (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration, illustrated in Fig. 18).  Priest does not disclose that the server to which the device data is sent is configured to send the data to a second server based on specific rules encoded on the server to which the device data was sent.  Allen discloses sending content request from a local server to a service server based on tagged rules (Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the feature for forwarding content request from one server to another in Priest’s system, as suggested by Allen, to satisfy and/or accommodate content request.
Priest does not disclose that wherein the controller is configured to generate data tunnels between the plurality of nodes and the plurality of servers.  Godfrey discloses that with a connection established between the energy devices and the Wi-Fi network, packets from the energy devices pass through the tunnel to the utility server only (25th paragraph and Fig. 10).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the feature for setting up a tunnel in Priest’s system, as suggested by Godfrey, to reduce delays and increase faster transmissions between nodes.

Response to Arguments
Applicant’s arguments with respect to claims 1-25, 27 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472